Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 11/15/2022.  Claims 1, 15 and 20 are amended, claim 10 is canceled; Claims 1-9 and 11-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019362237 A1 (CHOI JEONGSIK [US] et al.) in view of US 20210352441 A1 Liu; Qianyu et al, further in view of Gunduz US20210319286.

Consider Claims 1, 15 and 20
Choi discloses an apparatus comprising at least one processor (See Choi Fig. 1 101 120 110 apparatus [0021]-[0023] processor 102 memory 103);
	and at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to  (See Choi Fig. 1 101 120 110 apparatus [0021]-[0023] processor 102 memory 103):
	generate a first loss function component (See Choi Fig. 3, Fig. 8, [0036]-[0038] geometric cost function) comprising comparing first location data with first location estimates (See Choi Fig. 3, Fig. 8, [0036]-[0038] AP locations, estimated device locations, estimated distances to APs), wherein the first location estimates are based on channel state data (See Choi [0029]-[0030] RSS, CSI as input data), wherein the first location estimates are generated using a model (See Choi Fig. 1 neural network 104, [0032] [0024]), and wherein the model comprises a plurality of trainable parameters (See Choi Fig. 2, [0028] during the training, the error propagates backward to adjust (or refine) the parameters of the neural network 104 [0024] neural network parameters learned in training process);
	generate a second loss function component (See Choi Fig. 3, Fig. 8, [0045]-[0046] distance cost function) comprising comparing the first location data with second location estimates (See Choi Fig. 3, Fig. 8, [0041]-[0042] estimated distanced generated by neural network compared to distance data), 
wherein the second location estimates are based on channel state data (See Choi Fig. 3, Fig. 8, [0041]-[0042] estimated distanced generated by neural network based on input channel data)
wherein the second location estimates are generated using the model (See Choi Fig. 1 neural network 104, [0032] [0024]; Fig. 8, [0045]-[0046] distance estimate generated with neural network);
generate a third loss function component(See Choi Fig. 3, Fig. 8, [0041]-[0042] difference cost function)  comprising comparing third location estimates based on channel state data and fourth location estimates based on channel state data (See Choi Fig. 3, Fig. 8, [0041]-[0042] estimated locations generated by neural network compared),
wherein the third and fourth location estimates are generated using the model (See Choi Fig. 1 neural network 104, [0032] [0024]; Fig. 8, [0041]-[0042] estimated locations at different times generated with neural network);
	and train the trainable parameters of the model by minimising a loss function (See Choi Fig. 8 880 [0074] At block 880, the neural network 104 is trained using backpropagation to train parameter values of the neural network 104. The parameters values trained may include weights, biases, and/or activations of the neural network 104, Fig. 7 720, [0048] Therefore, during training, parameters of the neural network 104 are optimized using the total cost function of Equation 12 via unsupervised learning techniques) based on a combination of the first, second and third loss function components (See Choi Fig. 7, Fig. 8, 870 [0047]-0048] equation 12 [0074] total cost function sum of distance, velocity, geometric, and difference cost functions).  
Choi does not explicitly disclose wherein the second location estimates are based on channel state data that have been subjected to a first augmentation; comparing third location estimates based on channel state data and fourth location estimates based on channel state data that have been subjected to a second augmentation.
Liu teaches wherein the second location estimates are based on channel state data that have been subjected to a first augmentation; comparing third location estimates based on channel state data and fourth location estimates based on channel state data that have been subjected to a second augmentation (See Liu Fig. 1 augmentation module 140, Fig. 3 312 [0039]-[0040] data augmentation; Fig. 3 322 location preduction; [0068] phase and magnitude augmentation of channel state data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Choi to include the noted teachings of Liu, in order to train for localization not affected by drifts (Liu [0020])
The combination does not explicitly teach wherein each augmentation provides random or pseudo-random transformation of the relevant channel state information.
Gunduz teaches wherein each augmentation provides random or pseudo-random transformation of the relevant channel state information (See Gunduz [0185]-[0187] channel model for random noise transformation of information; [0197] neural network encoder training)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Gunduz, in order to model a noisy communication channel (Gunzduz [0186])

Consider Claims 2 and 16
The combination teaches generate the loss function by combining the first, second and third loss function components (See Choi Fig. 7, Fig. 8, 870 [0047]-0048] equation 12 [0074] total cost function sum of distance, velocity, geometric, and difference cost functions).  

Consider Claims 3 and 17
The combination teaches wherein said combination comprises a sum of the first, second and third loss function components (See Choi Fig. 7, Fig. 8, 870 [0047]-0048] equation 12 [0074] total cost function sum of distance, velocity, geometric, and difference cost functions).  

Consider Claims 4 and 18
The combination teaches wherein said sum is a weighted sum (See Choi Fig. 7, Fig. 8, 870 [0047]-0048] equation 12 [0074] total cost function sum of distance, velocity, geometric, and difference cost functions; where obvious and routine skill in art weighted sum).  

Consider Claims 5 and 19
The combination teaches receive, retrieve or otherwise obtain a first data set, wherein the first data set comprises labelled data including channel state information and associated location data, wherein said first location data is derived from said associated location data (See Choi [0107] the training data related to wireless signals to comprise one or more of: (i) received signal strength (RSS) of the wireless signals, (ii) channel state information (CSI) of the wireless signals, and (iii) round-trip time (RTT) of the wireless signals, the training data related to wireless signals to comprise vectors provided as input to the neural network [0031]-[0032] CSI input, estimated distances output)  

Consider Claim 6
The combination teaches generate the first location estimates based on at least some of the channel state data of the first data set (See choi [0107] the training data related to wireless signals to comprise one or more of: (i) received signal strength (RSS) of the wireless signals, (ii) channel state information (CSI) of the wireless signals, and (iii) round-trip time (RTT) of the wireless signals, the training data related to wireless signals to comprise vectors provided as input to the neural network [0031]-[0032] CSI input, estimated distances output);
	and generate the second location estimates based on at least some of the channel state data of the first data set that have been subjected to said first augmentation (See Liu Fig. 1 augmentation module 140, Fig. 3 312 [0039]-[0040] data augmentation ; Fig. 3 322 location preduction; [0068] phase and magnitude augmentation of channel state data)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Liu, in order to train for localization not affected by drifts (Liu [0020])

Consider Claim 7
7. An apparatus as claimed in claim 1 further configured to:
	receive, retrieve or otherwise obtain a second data set, wherein the second data set comprises unlabelled data including channel state information (See choi [0107] the training data related to wireless signals to comprise one or more of: (i) received signal strength (RSS) of the wireless signals, (ii) channel state information (CSI) of the wireless signals, and (iii) round-trip time (RTT) of the wireless signals, the training data related to wireless signals to comprise vectors provided as input to the neural network [0031]-[0032] CSI input, estimated distances output).  

Consider Claim 8
The combination teaches generate the third location estimates based on at least some of the channel state data of the second data set (See Choi [0107] the training data related to wireless signals to comprise one or more of: (i) received signal strength (RSS) of the wireless signals, (ii) channel state information (CSI) of the wireless signals, and (iii) round-trip time (RTT) of the wireless signals, the training data related to wireless signals to comprise vectors provided as input to the neural network [0031]-[0032] CSI input, estimated distances output); 	and generate the fourth location estimates based on at least some of the channel state data of the second data set that have been subjected to said second augmentation (See Liu Fig. 1 augmentation module 140, Fig. 3 312 [0039]-[0040] data augmentation ; Fig. 3 322 location prediction; [0068] phase and magnitude augmentation of channel state data)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Liu, in order to train for localization not affected by drifts (Liu [0020])

Consider Claim 9
The combination teaches wherein each augmentation comprises one or more of:
	a phase rotation;
	an amplitude magnification;
	an amplitude reduction;
	an addition of Gaussian noise;
	a filtering or smoothing;
	a neural-network based augmentation;
	or an element replacement algorithm (See Liu Fig. 1 augmentation module 140, Fig. 3 312 [0039]-[0040] data augmentation ; Fig. 3 322 location preduction; [0068] phase and magnitude augmentation of channel state data)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Liu, in order to train for localization not affected by drifts (Liu [0020])

Consider Claim 11
The combination teaches generate a plurality of said second loss function components by comparing the first location data with multiple second location estimates based on channel state data subjected to different instances of the first augmentation; 	and/or generate a plurality of said third loss function components by comparing the third location estimates with multiple fourth location estimates based on channel state data that have been subjected to different instances of the second augmentation (See Liu Fig. 1 augmentation module 140, Fig. 3 312 [0072] 5 rounds of data capture and augmentation [0039]-[0040] data augmentation; Fig. 3 322 location prediction; [0068] phase and magnitude augmentation of channel state data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Liu, in order to train for localization not affected by drifts (Liu [0020])

Consider Claim 12
The combination teaches wherein the model is a machine-learning model (See Choi Fig. 1 Neural Network 104; [0023] –[0024]).  

Consider Claim 13
The combination teaches wherein the model is implemented using a neural network (See Choi Fig. 1 Neural Network 104; [0023] –[0024]).  

Consider Claim 14
The combination teaches the model is configured to estimate a position of a user device based on channel state information for communications between the user device and a communication node (See Choi Fig. 2 Fig. 7 750, [0071] neural network 104 may determine the location of a device 120 and/or an AP 110 in the environment in a runtime operation. Generally, in such a runtime operation, the neural network 104 may receive data related to wireless signals exchanged by the device 120 and one or more APs 110 as input. Based on the input, the trained neural network 104 may determine the location of the device 120 and/or AP 110).  


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UMAIR AHSAN/Examiner, Art Unit 2647